DETAILED ACTION
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 62/795,266, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. At least claims 36 and 37 of the present Application are not supported in the Provisional Application No. 62/795,266

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-33, 38, 39, and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Pickett et al. (2013/0326941) in view of Kubo (2013/0100700).
With respect to claims 30 and 48, Pickett teaches lighting module for illuminating cultivated crops in indoor farming comprising at least one efficiency enhancing optical element (EEOE) (Figs. 3, 4, and 12) further comprising: a. an optically transparent middle body portion (bottom portion of 400) having at least one light source (LED) embedded therewithin and configured to emit spectrally controllable radiation (Fig. 4); b. a front portion (top portion of 400) comprising a spectrum conversion layer (401-404); said spectrum conversion layer absorbing at least part of said spectrally controllable radiation and emitting a spectrally converted radiation (Abstract and paragraph 100); c. a back portion (“framework” in Fig. 12 and paragraph 144) configured to reflect said spectrally converted radiation emitted by said spectrum conversion layer to said cultivated crops (Fig. 12 and paragraph 144); wherein the back portion has a central area being adjacent to said optically transparent middle body portion configured for reflecting radiation propagating within said optically transparent middle body portion and a peripheral area configured for reflecting radiation emerged from said optically transparent middle body portion via a transparent side surface of said optically 
Pickett does not explicitly teach a. reflecting said radiation emitted by said at least one light source toward said front portion by total internal reflection (TIR) (claim 30); wherein said optically transparent side surface of said optically transparent middle body portion is defined by a piecewise linear function (claim 48). 
As for claim 30, Kubo also drawn to light modules for illuminating cultivated crops in indoor farming, teaches reflecting said radiation emitted by said at least one light source toward said front portion by total internal reflection (TIR) (Figs. 1 and 7 and paragraph 67).
As for claim 48, Kubo teaches wherein said optically transparent side surface of said optically transparent middle body portion is defined by a piecewise linear function (Fig. 7).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the middle body portion with TIR of Kubo in 

As for claim 31, Pickett teaches wherein at least one of the following is true: a. said EEOE is made of a polymeric material (paragraphs 103-104); b. said spectrum conversion layer is a composite material containing a photoluminescent material (Abstract and paragraphs 100-101); c. said reflective layer is a composite material containing reflective particles; d. said side surface of said optically transparent middle body portion of said EEOE is at least partially provided with a layer of a spectrum conversion material being in an optical contact thereto (Figs. 3-4).  
As for claim 32, Pickett teaches wherein said polymeric material is silicone (paragraph 135).  
As for claim 33, Pickett teaches wherein said photoluminescent material is phosphor (Abstract and paragraphs 100-101).  
As for claim 38, Pickett teaches wherein at least one of the following is true: a. said front surface of said EEOE is provided at least partially with a relief optical element that manipulates light either by refraction or by diffraction; said relief optical element is configured for a function selected from the group consisting of concentrating radiation exiting said EEOE within said area to be illuminated, or angularly redistributing said radiation within said area to be illuminated; b. said front surface of said middle body portion of said EEOE is provided with at least one element of the following: a layer of spectrum conversion material and a layer of a transparent material having a relief on its front surface which are in an optical contact to said front surface; c. said reflective back portion is curvilinear and configured for concentrating reflected radiation within said area to be illuminated (Fig. 12); d. said lighting module comprises a cover window configured for protecting said layer of a spectrum conversion material from environmental factors; e. said at least one light source comprises at least one LED mounted on a PCB attached to a base plate; f. said base plate is provided with a reflector selected from the group consisting a specular reflective coating, a diffuse reflective coating, a specular reflective sheet affixed to said base plate, a diffuse reflective sheet affixed to said base plate and any combination thereof, g. said light source comprises at least two groups of LEDs; each group comprises LEDs configured for emitting radiation within different spectrum ranges; light intensity of radiation emitted by each group is independently controlled in order to provide radiation of variable spectral distributions.  
As for claim 39, although Pickett does not explicitly teach wherein said layer of spectrum conversion material comprises at least one sheet that securable to said front surface in the embodiment shown in Figs. (3-4), in Fig. 6 Pickett teaches wherein said layer of spectrum conversion material comprises at least one sheet that securable to said front surface (Fig. 6). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the remote phosphor of Fig. 6 with the lighting module of Figs. 3-4, in order to provide color control remote from the heat of the LED for longer life. 
As for claim 47, Pickett teaches wherein said optically transparent side surface of said optically transparent middle body portion is defined by a polynomial function (Figs. 4-5).  
.

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Pickett and Kubo, as is applied to claim 31 above, further in view of Wu et al. (CN-102081184-B).
With respect to claims 34 and 35, Pickett and Kubo teach all of the claimed elements, as is discussed above, except for explicitly teaching wherein said reflective particles comprise titanium dioxide (claim 34); wherein said composite material comprises silicone (claim 35).  
As for claim 34, Wu also drawn to teaches lighting module for illuminating cultivated crops (paragraph 109), teaches wherein said reflective particles comprise titanium dioxide (see: claim 1).  
As for claim 35, Wu teaches wherein said composite material comprises silicone (see: claim 1).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the reflective back portion of Wu in the lighting module of Pickett, in order to provide a thin, lightweight, inexpensive, and durable reflecting layer). 

Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Pickett and Kubo, as is applied to claim 31 above, further in view of Wolfe et al. (11,262,063; see: Provisional Application No. 62/857,472).
With respect to claims 36-37, Pickett and Kubo teach all of the claimed elements, as is discussed above, except for explicitly teaching wherein said layer of spectrum conversion material is releasably connectable to said middle body portion of said EEOE (claim 36); comprising a set of layers of spectrum conversion materials interchangeably connectable to said middle body portion of said EEOE; said set comprises a number of layers of spectrum conversion materials emitting radiation effective in growing predetermined cultivated crops (claim 37).  
As for claim 36, Wolfe also drawn to lighting modules, teaches wherein said layer of spectrum conversion material is releasably connectable to said middle body portion of said EEOE (column 5, lines 57-64).  
As for claim 37, Wolfe teaches a set of layers of spectrum conversion materials interchangeably connectable to said middle body portion of said EEOE; said set comprises a number of layers of spectrum conversion materials emitting radiation effective in growing predetermined cultivated crops (column 4, lines 3-21; column 5, lines 57-64; and column 13, lines 31-60).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the interchangeable conversion material of Wolfe in the lighting module Pickett, in order to provide different wavelength of light required for each grow step (column 5, lines 57-64). 

Claims 40-45 are rejected under 35 U.S.C. 103 as being unpatentable over Pickett and Kubo, as is applied to claim 31 above, further in view of York et al. (2019/0124854).
With respect to claims 40-45, Pickett and Kubo teach all of the claimed elements, as is discussed above, except for explicitly teaching wherein said cover window is provided with a relief optical element on at least one surface thereof; said relief optical element is configured for a function selected form the group consisting of concentrating radiation exiting said EEOE within said area to be illuminated, angularly redistributing said radiation, splitting said radiation and any combination thereof (claim 40); wherein said cover window is releasably mountable (claim 41); wherein said cover window is securable over said lighting module by means of a coupling pawl (claim 42); wherein said cover is slidably securable over said lighting module (claim 43); wherein said base plate characterized by thermal conductivity providing dissipation of heat generated by said at least one LED (claim 44); wherein said base plate is provided with a heat sink (claim 45).  
As for claim 40, York also drawn to lighting modules, teaches wherein a cover window (230) is provided with a relief optical element (241-244) on at least one surface thereof (Fig. 7A); said relief optical element is configured for a function selected form the group consisting of concentrating radiation exiting said EEOE within said area to be illuminated, angularly redistributing said radiation, splitting said radiation and any combination thereof (Fig. 7A).  
As for claim 41, York teaches wherein said cover window is releasably mountable (Fig. 7B).  

As for claim 43, York teaches wherein said cover is slidably securable over said lighting module (Fig. 7B).  
As for claim 44, York teaches wherein said base plate (bottom of 202) characterized by thermal conductivity providing dissipation of heat generated by said at least one LED (paragraph 93).  
As for claim 45, York teaches wherein said base plate (bottom of 202) is provided with a heat sink (paragraph 93).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the cover window and heat sinking of York in the light module of Pickett, in order to provide light to more than one distinct area and provide heat sinking for longer life and proper operation of the LED. 


Allowable Subject Matter
Claim 46 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 46, the prior art does not teach or suggest a color imaging camera for capturing multi-color and single-color images of crops; each of said single-color images is captured in illumination provided by turning on only one group of said at least two groups of LEDs; said images are analyzed to provide information about the plant stress state; along with the other limiting elements of claims 30, 38, and 46. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 







/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        3/15/2022